COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Earnest J. Matthews v. Sherell Randall

Appellate case number:    01-21-00019-CV

Trial court case number: 19-DCV-264316

Trial court:              240th District Court of Fort Bend County

       Appellant Earnest J. Matthews filed a pro se appeal from the trial court’s order signed
December 17, 2020 dismissing his suit for want of prosecution. The clerk’s record filed in this
Court includes an “Application to Proceed without Prepayment” that Appellant filed in the trial
court on July 11, 2019. The clerk’s record does not reflect that any motion to require Appellant
to pay costs or any contest to Appellant’s declaration was filed. See TEX. R. CIV. P. 145(f). In
addition, on February 5, 2021, Appellant filed an “Application to Proceed in Forma Pauperis” in
this Court.
        After considering the documents filed in this proceeding, the Clerk of this Court is
directed to make an entry in this Court’s records that Appellant is allowed to proceed on
appeal without payment of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       On September 13, 2021, Appellant filed his appellate brief. The brief does not comply
with the relevant rules in that it does not:
           •   contain citations to the record, see TEX. R. APP. P. 38.1(d), (f)-(k);
           •   contain an appendix, see TEX. R. APP. P. 38.1(k); or
           •   contain the identity of parties and counsel, see TEX. R. APP. P. 38.1(a).
        Accordingly, the brief is stricken. Appellant must file a corrected brief in compliance
with Texas Rule of Appellate Procedure 38, including citations to the record, an appendix, and
the identifies of parties and counsel. The deadline for filing the corrected brief is November
15, 2021.
       It is so ORDERED.
Judge’s signature: /s/ Veronica Rivas-Molloy
                       Acting individually

Date: October 14, 2021